 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDnize or bargain with us as the representative of its employees who are classi-fied as OS & D clerks,junior dispatch clerks, junior payroll clerks,juniorinbound clerks, or in any other classification,where Sea-Land haslawfullyrecognized,in accordance with the National Labor Relations Act, as amended,OfficeEmployees InternationalUnion,AFL-CIO, Local No.402,OfficeEmployees InternationalUnion, AFL-CIO,or any other labor organizationother than us, and a question concerning the representation of said employeesmay not appropriately be raised under Section 9(c) of the Act,unless we arethen currently certified by the National Labor Relations Board as the repre-sentative of such employees.WE WILL NOT adamantly demand or insist that any agreement reached withSea-Land Service,Inc., include employees who are not within the unit foundappropriate in Case24-RC-1971, and WEWILL NOT resort to economic pres-sure, including strike action or threat of such action,to force Sea-Land toinclude in a contract with us employees who are not in said appropriate unit,so long as the certification issued to us remains outstanding and Sea-Landinsists on confining the negotiations to the employees in said unit.INTERNATIONAL LONGSHOREMEN'SASSOCIATION,LOCAL 1575,DISTRICTCOUNCILOF THE PORTS OF PUERTORico, ILA,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby anyother material.Ifmembers have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board'sRegional Office,P.O.. Box11007,Fernandez Juncos Station,Santurce,Puerto Rico 00910,Telephone 724-'7171.Southwire CompanyandInternational Union of Electrical, Radioand Machine Workers,AFL-CIO.Case 10-CA-6007.June 15,1966DECISION AND ORDEROn February 11, 1966, TrialExaminer MauriceS. Bushissued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certainunfairlabor practices,and recommending that it cease and desist therefrom and take. cer-tain affirmative action, as set forth in the attachedTrial Examiner'sDecision.He further found that Respondent had not engaged incertain other unfair labor practices alleged in the complaint.There-after, the General Counsel and Respondent filed exceptions to theTrial Examiner's Decision and supporting briefs.The 'ChargingParty filedcross-exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegated its powers in connection with thiscase toa three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of theTrial Examiner madeat thehearingand finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrialExaminer'sDecision, the exceptions, cross-exceptions, and159 NLRB No. 32. SOUTHWIRE COMPANY395briefs, and the entire record in this case, and hereby adopts the find-ings,conclusions,and recommendations of the Trial Examiner, onlyto the extent consistent with this Decision and Order.1.As found by the Trial Examiner, the numerous unfair laborpractices committed by Respondent in the past in furtherance of itsstated antiunion policy, including discharging employees for engag-ing in union activity,' amply establishes animus.More significantly,however, the record in the instant case clearly shows that theRespondent has neither changed its antiunion policy nor the unlaw-ful methods it utilizes in the furtherance of that policy.Thus, newemployees are subjected to the Respondent's orientation program,which includes the motion picture "And Women Must Weep." 2Furthermore, the record shows that the Respondent has repeatedlythreatened employees with discharge for engaging in union activi-ties and has denied an employee a merit wage increase because hewas active on behalf of the Union. In addition, at the time of theevents herein, a Board-directed second election was pending, a pro-pitious time for discriminatory discharges to defeat the Union.2.We find, contrary to the Trial Examiner, that the GeneralCounsel has established that Respondent discriminatorily dischargedTimothy Mabry on January 13, 1965. The record shows that Mabry,who was hired by the Respondentas a "cleanup man" on Novem-ber 7, 1963, was considered a good worker.He was a member of theunion committee, an activeunionadherent, and Respondent hadknowledge of Mabry's union activities.Approximately 1 monthbefore his discharge, the Respondent's General Superintendent, JoeBass, told Shift Superintendent W. Jones that Mabry wasengaging'in union solicitation during working hours and to keep "a better eye"on him. Jones relayed this information and instruction to Mabry'simmediate superior, Jerry Johnson.Respondent's Assistant Personnel Director Grady Lane, who wasinvestigating the suspected theft of a ratchet set, concluded that sinceMabry's job duties took him to various areas of the plant he had abetter opportunity to steal tools and therefore was a suspect alongwith a number of other employees.Lane thereupon suspendedMabry, pending investigation, telling him that he was suspected "ofbreaking company rules of a prettyseriousnature."1 SeeSouthwire Company,133 NLRB 83;Southwire Company,145 NLRB 1329, enfd. Inpertinent part,N.L R.B. v. Southwire,313 F.2d 638.,It is immaterial that another labororganization was the Charging Party inSouthwire Company,133 NLRB 83,since thematter of union animus is one of general proportions and need not be confined to a specificlabor organization.2We find for the reason stated by the Trial Examiner;and under the circumstances ofthis case,that the showing of the film "And'Women Must Weep" to new employees violatesSection 8 (a) (1) of the Act.Member Zagoria finds it unnecessary in his resolution of thecase to consider this film. 396DECISIONSOF NATIONALLABOR RELATIONS BOARDApproximately 4 or 5 days after his suspension, Mabry and theother suspected employees were given polygraph examinations byan operator under contract with the Respondent.Lane testified thatthe polygraph operator reported that the examination cleared Mabryof stealing company property.However, Lane further testified thatthe operator also told him that after the examination Mabry volun-teered the information that he [Mabry] had on occasion stolen suchsmall items from the Respondent as a roll of tape and some knivesand pliers, and that before his employment with the Respondent lie[Mabry] had been fined $140 for reckless driving and "drivingunder the influence."The next morning, January 13, 1965, LaneterminatedMabry telling him that it was for stealing from theCompany and for falsifying his employment application.3BeforeMabry's union activities came to the attention of theRespondent, his oral denial of a suspected theft was sufficient to sat-isfy the Respondent.'However, after Mabry's union activities cameto the attention of the Respondent, its attitude changed.Thus, whenthe ratchet set disappeared the Respondent, departing from its pasttreatment of Mabry, not only suspended him without informing himof the charge against him, but permitted a number of other sus-pected employees to continue working pending the polygraph exam-ination.This disparity of treatment, which is both in contrast tothat accorded Mabry prior to his union activities and in contrastwith that accorded other employees similarly situated, indicatesthat Mabry was treated in such a manner because of his union activ-ities.In addition, the reason given for his discharge further indi-catesRespondent's discriminatorymotive.According to Lane,Mabry was discharged for "stealing little things" such as a roll oftape, knives, and pliers,' a reason which is in direct contradiction toLane's statement to Shoemake and Suddeth, discussed,infra,duringtheir termination interview, that the Respondent was not interestedin whether they "stole little things like screw drivers." It thereforeappears that, by his own admission, Lane considered "stealing littlethings," the very basis which he advanced as cause for Mabry's dis-charge, of no importance.Upon consideration of all the matters set forth above, includingthe Respondent's established union animus and the disparate treat-ment accorded Mabry after it became aware of his union activities,3Mabry had indicated on his employment application that he bad never been convicted.4 On two previous occasions Mabry's name was mentioned in connection with a sus-pected theft.The Respondent In the first instance found It unnecessary to investigatethe matter and in the second Instance accepted Mabry's oral denial.The record showsthat the first incident occurred 2 months before Christmas,rather than 1 month beforeMabry's discharge as indicated by the Trial Examiner.6Although Mabry was told he was discharged for stealing and falsifying his employmentapplication,Lane admitted that he discharged Mabry for stealing SOUTHWIRE COMPANY397we are convinced that the reason given by the Respondent was pre-textual, and that Mabry was discharged because of his union activi-ties.Accordingly, we find that Respondent thereby violated Sec-tion 8(a) (3) and (1) of the Act.r3.The Trial Examiner concluded. that the General Counsel hadnot established Respondent's discriminatory motive in the dischargesof employees C. C. Shoemake and Paden Suddeth on February 11,1965.We do not agree.The Respondent asserts that Shoemake and Suddeth were dis-charged for refusing to take a polygraph examination, under thefollowing circumstances :About 4 days before these discharges, Respondent's Vice PresidentHolliday noticed an unsigned timecard which carried the same timein and time out as Shoemake's timecard.Holliday informed Assist-ant Personnel Director Lane, and Lane made inquiries of employeeMonty Buck, an electrician who worked in the same crew as Shoe-make and Suddeth. Buck told Lane about a telephone conversationhe overheard purportedly between Suddeth and Shoemake in whichSuddeth said, "Look, if you can get by the guard at the gate, don'tworry about punching. I'll have a timecard waiting on you, giveyou full time."Buck also told Lane that other employees wereinvolved in timecard cheating.Without any further investigationof the latter's report, Lane decided to require Shoemake and Sud-deth to take a polygraph examination.On February 10, Lane and Holliday confronted Shoemake andSuddeth with the accusation of timecard cheating and requested theytake a polygraph examination.Both men denied any such involve-ment.That evening Shoemake called the Union's lawyer seekingadvice on whether he should take the test, and the next day bothmen refused to take the test, each stating that he would not take thetest unless the other did.At this point the Respondent dischargedboth Shoemake and Suddeth.Even though he would find the employees innocent of timecardcheating, on the evidence presented, the Trial Examiner was of theopinion that the Respondent had "reasonable grounds to believethat [they] were involved" and under such circumstances he viewedthe refusals to take the polygraph test as "just cause" for their ter-mination.7We find on the evidence herein that Shoemake and Sud-6 SeeL E. Farrell Company, Inc.,153 NLRB 40, enfd.360 P.2d 205(C.A 2).7The Charging Party asserts that the concerted refusal by Suddeth and Shoemake totake a polygraphexaminationwas for their mutual aid and protection and was itself aprotectedactivityas a protest against an offensive term or condition of employment anddischarge therefor was a violation of Section 8(a) (1) of the Act.In view of ourdetermination herein,it is unnecessary to reach this question.CY 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDdeth were discharged, not for their refusal to take the test butbecause they. were the most active union supporters-a fact well,known to the Respondent.The Respondent's treatment of the unsigned timecard situation,discloses a departure from past company practice.The recordreveals that it is not unusual to have two or more timecards that are,exactly alike.Further, under normal circumstances when an un-,signed timecard is discovered, the Respondent goes to the foremaninvolved in order to determine which employee failed to sign thecard.However, Holliday did not deal with the unsigned timecardsin the usual manner, but immediately went through all of the time-cards to find a match, instead of taking the card to the foreman.Areview of Lane's limited investigation also reveals a marked depar-ture from the Respondent's normal method of investigating suspectedbreaches of company rules.Furthermore, Lane relied solely on,Buck's report of the alleged telephone conversation between Suddethand Shoemake and did not attempt to investigate its reliability byquestioning the crew's foreman or the guard, as he would have donein the course of a normal investigation.The Respondent under nor-mal circumstances, as is evidenced by the Mabry incident, wouldfollow company policy and attempt to resolve such a matter by sub-jecting all affected employees in the department to polygraph exami-nations.However, in the instant case, Lane, even though he wasinformed by Buck that many employees were involved in the time-card cheating, selected only Shoemake and Suddeth for polygraphexamination.The discriminatory motive for the foregoing disparate treatmentof Shoemake and Suddeth is underscored by other conduct of theRespondent directed toward these two known active union adher-ents including repeated threats to discharge them for their unionactivity 8 and the refusal to grant Shoemake a recommended meritincrease and advising him and Suddeth that the raise was withhel&because he had engaged in union activity.Any significance theirresistance to the administration of the polygraph test may have hadin these circumstances is undermined by the fact that, as demon-strated in the example of Mabry discussedsupra,successful comple-tion was no guarantee of exoneration nor presumably would it pre-vent their discharge for engaging in union activities.The circumstances herein convince us that Respondent's motive forinvestigating the timecard incident was to uncover some reasonwhich on its face would appear to be at least a tenable cause forridding itself of the two most active union supporters.,When Sud-8We 'find, in agreement with the TrialExaminer,that Foreman Imback and Dufy's.threats to Shoemake, on October 21 and November 30, 1964, were violative of Section.8(a) (1) of the Act. SOUTHWIRE COMPANY399deth and Shoemake fortuitously resisted the test, the Respondentseized upon their refusal as a "reason" for their discharge. In viewof the foregoing, and Respondent's well known union animus, whichin the past has led to at least 10 discharges found to be in violationof Section 8(a) (3) as well as other unfair labor practices, we findthat Shoemake and Suddeth were discharged because of their unionactivities and not for the reason given by the Respondent, and, there-fore, Respondent violated Section 8(a) (3) and (1) of the Act.THE REMEDYHaving found that the Respondent has discriminated againstemployees Timothy Mabry, C. C. Shoemake, and Paden Suddeth bydischarging them in violation of Section 8(a) (3) of the Act, weshall order the Respondent to offer the above-named employeesimmediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or otherrights and privileges, and to make them whole for any loss of paythey may have suffered as a result of the discrimination againstthem by payment to them of a sum of money equal to that whichthey would have earned as wages from the date of the discriminationto the date of reinstatement, less any net earnings during such period,in accordance with the formula prescribed in F. W.Woolworth Com-pany,90 NLRB 289, together with interest on that sum, such inter-est to be computed in accordance with the, formula prescribed inIsis'Plumbing eQ HeatingCo., 138 NLRB .716.ADDITIONAL CONCLUSIONS OP LAW6.By discharging employees Timothy, Mabry, C. C. Shoemake,and Paden Suddeth for discriminatory reasons, the Respondent hasengaged in unfair labor practices in violation, of Section 8 (a) (3),of the Act.ORDER-Pursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby orders thatthe Respondent, Southwire Company, Carrollton, Georgia, its offi-cers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discharging employees or discriminating in regard to theirhire, tenure of employment, or any term or condition of employ-ment, because they have engaged in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection.(b)Discouraging membership of its employees- in' the Interna-tional Union of Electrical, Radio and Machine Workers,. AFL-CIO, 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDor any other labor organization, by threatening its employees withdischarge if they joined or engaged in activities on behalf of thesaid Union or any other union.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all suchactivities.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Timothy Mabry, C. C. Shoemake, and Paden Sud-deth immediate and full reinstatement to their former or substan-tially equivalent positions, without prejudice to their seniority andother rights and privileges previously enjoyed.(b)Make Timothy Mabry, C. C. Shoemake, and Paden Suddethwhole for any loss of pay they may have suffered by reason of thediscrimination against them, in the manner and in accordance withthe methods referred to in the section above in this Decision entitled"The Remedy."(c)Notify the above-named employees, if presently serving inthe Armed Forces of the United States, of their right to full rein-statement upon application, in accordance with the Selective ServiceAct and the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.(d)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of backpaydue under the terms of this Order. -(e)Post at its plant in Carrollton, Georgia, copies of the attachednotice marked "Appendix." 9 Copies of said notice, to be furnishedby the Regional Director for Region 10, shall, after being dulysigned by the Company's representative, be posted by the Companyimmediately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reason-able steps shall be taken by the Company to insure that said noticesare not altered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 10, in writing,within 10 days from the date of this Order, what steps have beentaken to comply herewith.9 In the eventthat this Order is enforcedby a decree of a United States Courtof Appeals,there shallbe sustituted for the words"a Decision and Order" the words"a Decree of theUnited States Court of Appeals Enforcing an Order." SOUTHWIRE- COMPANY401APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT discharge any of our employees or discriminatein regard to their hire, tenure of employment, or any term orcondition of employment because they have engaged in concertedactivities for the purpose of collective bargaining or othermutual aid or protection.WE WILL NOT discourage membership in the InternationalUnion of Electrical, Radio and Machine Workers, AFL-CIO,or any other labor organization, by threatening our employeeswith discharge if they join or engage in activities in behalf ofsaid Union or any other union.WE WILL NOT in any other manner interfere with, restrain, orcoerce employees in the exercise of their right to self-organization,to form labor organizations, to join or assist the InternationalUnion of Electrical, Radio and Machine Workers, AFL-CIO,or any other labor organization, to bargain collectively throughrepresentatives of their own free choice, and to engage in, or torefrain from engaging in, any or all of the activities specified inSection 7 of the Act.WE WILL offer Timothy Mabry, C. C. Shoemake, and PadenSuddeth immediate and full reinstatement to their former orseniority or other rights and privileges previously enjoyed.WE WILL make Timothy Mabry, C. C. Shoemake, and PadenSuddeth whole for any loss of pay they may have suffered byreason of the discrimination against them.SOUTHWIRE COMPANY,Employer.Dated-----------=----By-------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employees, if presentlyserving in the Armed Forces of the United States, of their right tofull reinstatement upon application, in accordance with the SelectiveService Act and the Universal Military Training and Service Act,as amended, after discharge from the Armed Forces.This noticemust remainposted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by any,othermaterial.243-084-67-vol. 159-27 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployees may communicate directly with the Board's RegionalOffice, 528 Peachtree-Seventh Building, 50 Seventh Street NW.,Atlanta, Georgia 30323, Telephone 526-5741, if they have any ques-tion concerning this notice or compliance with its provisions.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEThe issues in this proceeding are whether the Respondent Southwire Companyhas engaged in certain unfair labor practices, more specifically set forth below, inviolation of Section 8(a)(1) and (3) of the National Labor Relations Act, asamended.The case was heard before Trial Examiner Maurice S. Bush, on July 27 and 28,1965, at Carrollton, Georgia.Briefswere filed by the General Counsel and theRespondent after the hearing.These have been carefully reviewed and considered.The complaint herein was issued on May 28, 1965, pursuant to a charge filed bythe Union on February 24, 1965. The answer, as amended, places in issue onlythe unfair labor practices-charged by the complaint.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSouthwire Company, a Georgia corporation, is engaged in the manufacture, sale,and distribution of wire cable and related products at its plant at Carrollton, Geor-gia,which is also its principal office and place of business. In the normal conductof its business the Respondent sells and ships products valued in excess of $50,000from its plant in Carrollton directly to points outside the State of Georgia. It isfound that the Respondent is engaged in commerce within the meaning of the Actand that it will effectuate the policies of the Act to exercise jurisdiction herein.II.THE LABOR ORGANIZATIONThe International Union of Electrical, Radio and Machine Workers,AFL-CIO,herein called the Union,isa labor organization within the meaning ofthe Act.M. THE ALLEGED UNFAIR LABOR PRACTICESA. The issuesThe issues in the case are as follows:1.Whether the exhibition of a movie entitled "And Women Must Weep!" to newemployees constitutes a violation of Section 8(a)(1) of the Act?2.Whether Respondent in violation of Section 8(a) ((1) threatened employeeswith discharge for engaging in union activities through certain named supervisors?3.Whether Respondent in violation of Section 8(a)(3) discharged employeesC.. C. Shoemake and Paden Suddeth for engaging in union activities.4.Whether Respondent in violation of Section 8(a)(3) refused to grant a wageincrease to the said C. C. Shoemake some six months before his discharge becauseof his union activities?5.Whether. Respondent in violation of Section 8(a)(3) discharged employee Tim-othy Mabry for engaging in union activities?B.General background factsThe Company, in business since about 1950, employs approximately 900 employ-ees at its plant in Carrollton, a town of about 11,000 people. Pursuant to motionmade at the hearing by General Counsel, official notice I is taken of, prior proceed-1 SouthwireCompany,133 NLRB 83;145 NLRB 1329,enforced for the most part, 352F.2d 346 (C.A.,5) ; andIntermediate Report dated September 15, 1965, inCase 10-CA-4546 by Trial Examiner Leo Lightner to which no exceptions were taken. SOUTHWIRE COMPANY403ings before the Board involving the same Respondent.These show, as does thepresent proceeding, the Company's open and intractable opposition over the years toany unionization of its plant.2 In the prior proceedings, it was found that Respond-ent had engaged in unfair labor practices in violation of Section 8(a)(1) and (3).The present and past proceedings show that the Company for many years has had avigorously enforced "no solicitation" rule aimed primarily at preventing any unionsolicitation during working hours.Attempts over the years by unions to organizeRespondent's plant have been unsuccessful.C. Issue as towhethermovie shown to new employees encroached onemployee rightsThe complaint alleges that the RespondentsinceAugust 26, .1964 has shown toall newly hired employees at its plant a motion picture film entitled "And WomenMust Weep!" The complaint further alleges and charges that the Company throughthe film "threatened its employees' physical and economic security if the Unionwere successful in its organizational campaign,"in violation of Section 8(a)(1) ofthe Act.The facts with respect to the showing of the movie are not in dispute.Theevidence shows that the film has been shown by the Company to all of its newemployees over the past three years as part of their "orientation" on their new jobs.The script of the movie (General Counsel's Exhibit 6); bears the descriptiveheading:KANSANS FOR THE RIGHT TO WORKPresents-AND WOMEN MUST WEEP!Produced byCENTRON CORPORATIONA KANSAS CORPORATIONThe movie was shown at the hearing. The record contains a verbal descriptionof the unfolding scenes depicted on the film as related by me during the showing ofthe film and accepted by counsel.The Board has heretofore considered a film of the same title in two representa-tion cases.Plochman and Harrison-Cherry Lane Foods, Inc.,140 NLRB130, andCarl T. Mason Co., Inc.,142 NLRB 480. The film in these two cases were exhib-ited by the employers to their respective employees prior to representation elections.The Board in each case held in effect that the film contained misrepresentations ofsuch prejudicial nature as to vitiate the elections and accordingly ordered newelections.The same film was also considered by Trial Examiner Thomas S. WilsoninBannonMills, Inc.,146 NLRB 611, on the issue of whether the showing of thefilm because of its contents constituted a violation of Section 8(a)(1); that sectionof theAct wasnot involved in the aforementionedPlochmanandMasonrepresen-tation cases.On appeal the Board in theBannon Millscase disposed of the mat-ter without decision on Section 8(a)(1) issue as it deemed it ". . unnecessary todecide whether the showing of the film was violative of the Act."Based on appropriate comparisons, I find and conclude that the film here involvedentitled "AndWomen Must Weep!" is identical with the film of the same titleinvolved in thePlochman, Mason,andBannon Millscases.The issue in the case with respect to the film is whether the showing of themovie to new employees as part of their orientation in their new jobs with theCompany constitutes a coercive threat to employees from engaging in protectedactivities under Section 7.The General Counsel contends "that the repeated showing of this film to newemployees conveys to such employees the impression that organization of theRespondent's plant by a union would seriously threaten not only their economic9 An example of such company opposition to unionization is reflected in printed matterdistributed to its employees reading as follows "We are convinced that wherever there areunions there is trouble,strife and discord and that a union would not work to our em-ployees' benefit but to theirserious harmIn view of this,it is our positive intention tooppose unionism by every proper means." See opinion of the Court of Appeals for theFifth Circuit,supra,following appeal from Board decision inSouthwtre Company,145NLRB 1329,inwhich right of Company to disseminate the quoted statement to its em-ployees is upheld under the so-called "free speech" provision of Section 8(c) of the Act. 404-DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecurity but their physical security as well."As authority for his position, GeneralCounsel relies on the Board's finding in thePlochmanandMasoncases for theprobable effect of the film on employees.The Respondent, on the other hand, contends "that the movie isonly informa-tional,reflecting the employer's views on right to work laws, and that any refer-ences to violence can only be construed as a mere prediction of adverse conse-quences which often result from union activity within a company operating undera union shop contract." [Emphasis supplied.]From the premise that the movieismerely informational, Respondent argues that its right to disseminatesuch infor-mation in visual form is protected by the "free speech" provision's of Section 8(c)of the Act and cites numerous cases dealing with the rights of employers to engagein "free speech"in expressingantiunion views to their employees, subject only tothe statutory limitation in Section 8(c) that "such expression contains no threat of.reprisal or force or promise of benefits."As heretofore indicated, the nub of the question is whether the moviecontains,directly or by implication, a "threat of reprisal" to employees for engagingin unionactivities, contrary to the guarantees of Section 7 and in violation of Section 8 (a) (1)of the Act.For a description of the nature and contents of the movie and its emotional effecton the viewer, I adopt the findings of Chairman McCulloch in his concurringopinion in theMasoncase,supra,which in part reads as follows:The film is not a documentary. It is a staged production based on a contrivedscript, played by professional actors, including an actress who impersonates aminister's wife, the narrator.The film tells the story of property destruction,violence, and the near murder of a child allegedly committed by a union dur-ing the course of a strike ostensibly called for no justifiablereason.It isorganized with sequences skillfully put togetherso asto achieve the maximumdramatic and emotional impact.The professional acting is smooth andextremely lifelike.In fact, the entire productionis sowell conceived that theordinary viewer is likely to consider that it represents the literal truth. -I have no doubts that among audiences of working men and women, as well asothers, "And Women Must Weep" is emotionally overpowering. It pictures a'labor dispute as one in which Americanism, religion, family, motherhood, andinnocent childhood are arrayed on one side, and goons, brutes, and murdererson the other or prounion side-Discussion and ConclusionsAs heretofore noted, the movie is shown by the Company to new employees as-part of their orientation on their new jobs.The employees are essentially captive-audiences.As part of their orientation they are also informed that the Companyallows no union solicitations during working hours.From the fact that Respond-ent's plant is located in a town with a population of only 11,000, it is inferred andfound that most new employees would have advance knowledge of the Company's,strong opposition to the unionization of its employees and of its successful effortsto keep unions out of its plant, and of the numerous employees who had beendischarged for proven or suspected union activities.Under these circumstances, I find and conclude that the showing of the moviehere under consideration to new employees has the affect of restraining and coerc-ing such employees in the exercise of their rights under Section 7 in violation ofSection 8(a)(1) and that the film, being coercive under such circumstances, is notprotected by the "free speech" provisions of Section 8(c) of the Act.D. Issues as to whether supervisors threatened discharge of certain employeesand as to whether these same employees were later discriminately dischargedThe complaint alleges that the Respondent in violation of Section 8(a)(1),threatened unnamed employees with discharge through named supervisors the latterpart of 1964 if they joined or engaged in activities on behalf of the Union.The8I have viewed the film,and personallyattest to the powerful emotionally prejudicialimpact of the film. SOUTHWIRE COMPANY405complaint further alleges that the Respondent in violation of Section 8(a)(3)discharged two employees, C. C. Shoemake and Paden Suddeth, on February 11,1965,for engaging in union activities.The two charges will be considered together as much of the evidence relating toeach is common to both.C. C. Shoemake was hired as a construction electrician by the Company, inSeptember of 1962. Paden Suddeth was similarly employed by the Company as aconstruction electrician on July 14, 1964.The two electricians, who becamefriends,worked under the immediate supervision of Foreman Charles Imbach.Both were discharged by the Company's Vice President Frank Holliday on Feb-ruary 11, 1965, under the circumstances set forth below.Vice President Holliday,who has been with the Company since 1952, is in charge of planning and engineer-ing for the Company.Upon his employment Suddeth was required to sign an agreement to take apolygraph examination, the pertinency of which will appear below, wheneverrequired by the Company.Before undertaking his duties as a construction elec-trician,Suddeth was given a briefing or orientation on company policies by B.Cowan of the Company's personnel department.As part of his orientation, hewas shown the aforementioned movie "And Women Must Weep!" He was alsogiven a booklet of company rules and Cowan specifically called his attention toone of these rules which reads: "No person will be allowed to solicit or carry onunionorganizing activities on the job.Anybody who does so and who therebyneglects his own work or interferes with work of others will be subject to dis-charge."In addition Cowan orally warned Suddeth that the Company "frownedon the Union and not to have anything to do with any Union activity whatsoever"-and that he would be fired if he became a member of the Union. Suddeth wasalso notified that the Company regarded timecard irregularities as a matter ofgravity and ground for discharge.Notwithstanding these warnings against union participation, the record shows thatSuddeth some three weeks after commencing work with Respondent in July 1964,became actively involved in efforts to organize the plant in behalf of the Union.Toward the end of August, Suddeth informed Foreman Imbach while they wereboth working high on a scaffold that he believed that the Company needed a unionand that he was for the Union. Imbach warned Suddeth not to engage in suchremarks as the Company "would run him out the gate," if they became known.Suddeth also expressed his strong prounion views and sympathies to anotherSouthwnre employee, Grady A. Dickson, of the Company's shipping department.Although they worked for entirely different departments, the two men becameacquainted through their wives and frequently visited each other's home.At Sud-deth's last visit to the Dickson home in 1964 around Christmas time, Suddethexpressed to Dickson hostile feelings about Southwire'swage scale,expressed astrong interest in the Union, and told Dickson that he had been engaged in solicit-ing union cards from employees at the plant.Dickson, having heard that Suddethwas being considered by the Company as "supervisory material," deemed it hisduty to fully report Suddeth's prounion sentiments and activities the next day tothe Company's personnel director, Marvin Martin,as isrevealed by Dickson'saffidavit of record herein.Shoemake was even more outspoken about his prounion sympathies than Sud-deth.Although both Shoemake and Suddeth worked under Foreman Imbach,Shoemake was more intimately acquainted with Imbach than Suddeth.They livednext door to each other, frequently visited each other's home, and considered them-selves friends.Shoemake's uncontradicted testimony shows that he conveyed hisstrong union views and sympathies to Foreman Imbach as early as the Union's1962 organizational drive and frequently since then. Just prior to a union elec-tion in 1963 which the Union lost, Imbach warned shoemake to "lay off" the Unionand advised him that the time to join a Union was after it had gained recognitionand not before.On October 21, 1964, Imbach phoned Shoemake to warn himto remove a union sticker he had on the automobile he drove to work as thiswould cause him trouble with the Company; Shoemake readily complied.OnNovember 30, 1964, Shoemake was sharply reprimanded by Company Vice Presi-dent Sherman for failure to wear a safety belt while working aloft.Followingthis reprimand, Shoemake sought out Foreman Imbach to tell him in the presenceof several of his coworkers that he wanted him (Imbach) to know that he was amember of the Union's organizational committee. Imbach requested Shoemake notto do any unionizing on the job. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the evening of the same day, November 30, Shoemake received a personalvisitathis residence from Charles Duffy, a foreman in another department atSouthwire and personal friend, who stopped his car long enough to say to Shoe-make who was on his lawn "I don't know how far you have gone with the unionbusiness, but you had better get out of it." Shoemake, who gained the impres-sion that Duffy had been asked by the Company to make this warning, repliedthat he "wasin and Iwas going to stay in."The record shows that the Union again started organizing the Company in theearly fall of 1964 and that both Shoemake and Suddeth served on the Union'sorganizational committee.Meetings of the committee, attended by Shoemake andSuddeth among others, were held at shoemake's home in the months of October,November, and December 1964, but efforts were made to keep the meetings secretfrom the Company. Both Suddeth and Shoemake were actively engaged in solicit-ing union cards from employees in the plant. Suddeth personally obtained 20 suchcards by the time he was discharged.From the above findings and the entirerecord,it isfound and concluded that the union sympathies and activities of bothSuddeth and Shoemake were known to or suspected by responsible company offi-cials for many weeks prior to their discharge on February 11, 1965.The Company's defense and stated reason for discharging Suddeth and Shoe-make was their refusal to take polygraph examinations demanded by the Companyin connection with suspected timecard irregularities.As heretofore shown, Suddethupon entering the Company's employment had signed a written agreement 4 to takesuch examinations at any time required by the Company. Shoemake, on the otherhand, had not signed a polygraph agreement because the Company was not requir-ing this at the time he was hired.The Company's premises is fronted by a guardhouse through which all employeesmust pass before entering the plant.The plant is equipped with eightor nine time-clocks placed at various locations.All employees are required to punch a timecardjust prior to beginning their shifts and at the end of the workday when they are alsorequired to sign the card and leave it on a rack adjacent to the timeclock for even-Employees who are late are required to sign a latearrival roster in the guardhouse before they punch in.From the testimony of wit-nesses for both General Counsel and Respondent, it is established that is is occa-sionally possible for a late arrival to get through the guardhouse without signing thelate arrival roster.The timeclock which Suddeth and Shoemake punched was assigned to a total ofsome 60 to 70 employees working the day shift.About 4 days before Suddeth and Shoemake were discharged, a foreman, whoseresponsibility it was to pick up completed timecards at the end of a shift, called theattention to Vice President Holliday to a timecard which showed a reporting andquitting time but no signature.The card aroused Holliday's suspicion that some-one had punched the unsigned timecard for an employee-friend who might be com-ing lateor was planning to leave early.Respondent watches timecard cheating veryclosely because it could lead to serious hidden losses.Holliday made a careful comparison of the unsigned card with the 60 to 70signed timecards for the same shift and discovered that the only signed card itmatched for both check-in and check-out time was that of Shoemake's.Althoughthe record is clear that several employees could have identical check-in or check-outtimes on their timecards inasmuch as the timeclocks operate on time segments ofone-hundredth of an hour, it is the Company's experience thatit ishighly improb-able for any two timecards in a single work shift to coincide precisely for bothcheck-in and check-out times.This led Holliday to believe that there was a pos-sibility that Shoemake on the day in question had punched two cards in immediatesuccession both at check-in and check-out time and had signed one, but had inad-vertently left the unsigned card on the rack as well as the signed card.Vice President Holliday took up the matter of the unsigned card and the matchingShoemake timecard with the Company's assistant personnel director, Henry G. Lane.Lane thereupon sought out another company electrician, Monty Buck, who wasindebted to Lane for a favor, to inquire if he knew anything about timecard irregu-larities in the electrical crew.Lane's testimony, which I credit, shows that Buckinformed him that he had heard Suddeth telephone Shoemake from the plant onemorning and had overheard Suddeth tell Shoemake: "Look, if you can get by theAA copy of the polygraph agreement signed by Suddeth is shown in Appendix A. SOUTHWIRE COMPANY407guard at the gate, don't worry about punching, I'll have a timecard waiting on you,give you full time."By a coincidence, Lane had just prior to this time conducted an inquiry intoSuddeth's background in connection with a promotion Suddeth was seeking to asupervisory position.To his surprise, the investigation disclosed that Suddeth, theelectrician, had been employed as a truckdriver for a retail furniture store in his lastprior employment and that his former employer had found Suddeth to be an unsatis-factory worker in that he drank beer on the job, had wrecked a delivery truck, andhad been locked up.He also received information that Suddeth at one time hadbeen picked up in a nearby county for burglary, but that the charge was eventuallydropped.Lane had this information on Suddeth's background, whether true or not,when Vice President Holliday cameto seehim about the unsigned timecard and thematching Shoemake timecard.With the receipt of the new information from electrician Buck of also the possibleinvolvement of Suddeth in timecard cheating, Holliday and Lane on February 10,1965, called Suddeth and Shoemake in, informed them of the information theyhad, inquired as to whether they had participated in any timecardirregularities, andasked them to submit themselves to a polygraph examination or lie detectortest "toclear" them of any possible implication.Both men denied any involvement in dishonest timecard practices and indignantlyrefused to take the lie detector test.Holliday pleaded with the men to take thetest,and especially pleaded with Suddeth, because of the friendship that existedbetween the two men, to take the examination, saying "You know me," to giveadded weight to his assurances that his job was secure, if the test cleared him.Suddeth responded: "If my word don't mean any more than that, I will turn in mytools."Holliday's spontaneous and instantaneous response to this was: "No, I don'twant you to quit; I want you to take the test." 5The conferences of February 10, 1965, ended with an agreement by Shoemake andSuddeth, despite their earlier demurrers, to take the lie detector test the next day.The next morning, however, the two employees, upon being called in separately totake the test on plant premises from an outside polygraph operator under contractwith Respondent, refused to submit to the examination. Shoemake refused upon theadvice of an attorney for the Union and on principle and Suddeth declined to takethe testunlessShoemake did.After the lapse of a considerable period of time ininteroffice consultation,Holliday notified Shoemake and Suddeth that they werebeing terminated because of their refusal to take the polygraph examination.Theirtermination became effective that day, February 11, 1965.Holliday, however, evenafter he notified the men of their termination, gave them the opportunity to takethe test and be reinstated if the tests cleared them.The record shows that Shoemake was almost discharged two years earlier. InOctober 1963, Shoemake was notified of his discharge by the Company's aforemen-tioned Personnel Director Marvin Martin, because of a garnishment against hiswages, as the Company had a rule, then unknown to Shoemake, that a garnishmentwas a causefor discharge.At that time Shoemake was engagedin unionactivitieswhich were scheduled to culminate in an election within a fortnight.The person-nel director, however, revoked the discharge before it became effective.Under theinsufficient facts of record herein on the surrounding circumstances of this near dis-charge, I expressly refrain from drawing any inferences therefrom either in favor ofRespondent or Shoemake, as it is possible that the Company really intended to dis-charge Shoemake for his then well known union sympathies and activities, butchanged its mind as the discharge could have resulted in unfair labor charges inconnection with the forthcoming election.Discussion and ConclusionsThe first of the two issues here under consideration is whether the Respondent inviolation of Section 8(a)(1) through its aforementioned supervisors, Charles M.Duffy and Charles Imbach, threatened, and alleged in the complaint, "its employeesg The above findings on the verbal exchanges between Holliday and Suddeth are basedon testimony reluctantly given by Shoemake on cross-examination by Respondent's counselon the basis of statements made by Shoemake in prior affidavits to the Board and a unionlawyer.These affidavits, although used in the examination of witnesses, were not offeredin evidence. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDin or about the vicinity of its plant that it would discharge its employees if theyjoined or engaged in activities on behalf of the union."The evidence of recordrelates -these alleged threats only to employees Suddeth and Shoemake.Section 10(b) of the Act bars the issuance of a complaint based upon unfair laborpractices "occurring more than six months prior to the filing of the charge with theBoard and the service of 'a copy thereof upon the person against whom such chargeismade . . ." The charge on which the allegations of the complaint here underconsideration was issued was filed on February 24 and served on February 25, 1965.Most of the evidence submitted by General Counsel, although proper as backgroundmaterial, related to events occurring more than six months prior to the filing of thecharge herein.The record, however, does disclose twoinstancesof implied threats by ForemenImbach and Duffy to Shoemake of discharge for engaging in union activities whichfallwell within the six months limitation provision of Section 10(b).The first ofthese occurred on October 21, 1964, when Imbach phoned Shoemake to remove aunionsticker from his car which he parked on companypremises.Thisimplied athreat of discharge for engaging in union activities, if Shoemake continued with suchactivities.The second of these threats occurred on November 30, 1964, when Fore-man Duffy made a personal call to Shoemake's residence and there while sitting inhis car warned Shoemake "I don't know how far you have gone with the Unionbusiness, but you had better get out of it."This is also a clear threat of dismissalif Shoemake did not stop his union activities. I deem it immaterial that the warningcame from his friend Duffy who supervised an entirely different group of employees(construction workers) than the group (electricians) Shoemake worked in under theforemanship of Imbach. Shoemake felt that the Company had sent his friend Duffyto administer the warning, and this was not an unreasonable assumption in the lightof the Company's well known opposition to anyunionizationof its employees.TheCompany did not call upon either Duffy or Imbach 6 to testify in its behalf and.there is thus no denial that they made the threats here under discussion.Under allthe circumstances, these threats are imputed to the Respondent.The threats wereno less sinister because they came from supervisors whom Shoemake considered hispersonal friends.As the two foremen are dependent upon the Company for theirlivelihood, their first loyalty is to their employer.I find and conclude that the Respondent has engaged in unfair labor practices inviolation of Section 8(a) (1) by reason of its threats of discharge through its afore-mentioned supervisors to its former employee Shoemake for his union activities.There were no such threats to Suddeth during the 10(b) period.The second issue here under consideration is whether the Company dischargedSuddeth and Shoemake because of their union sympathies and activities in violationof Section 8 (a) (3) of the Act.The basic question under this issue is the determination of Respondent's true moti-vation in discharging the two men.General Counsel contends that Suddeth andShoemake were discharged because of their union activities.The Company, on theother hand,contends that Shoemake "was discharged for cause because of hisrefusal to take a polygraph test required by the Company in an investigation basedon their reasonable belief that Shoemake was involved in falsifying timecards at theplant" and that Suddeth was also discharged for his refusal to take the lie detectortest in circumstances under which the "Company had reasonable grounds to believethat Suddeth either was involved in timecard violations or had knowledge that suchviolations were being perpetrated by employees within the electrical gang."Two factors favor General Counsel's contention that Suddeth and Shoemake weredischarged because of their union activities.The first is that the record leaves nodoubt that the Company was well aware of the union sympathies and activities ofthe two men. The second is that the Company has a reputation in Carrollton forrelentless opposition to any union participation by their employees which in a num-ber of instances has exceeded the bounds of fair labor practices and in the pastresulted in orders by the Board to the Company to cease and desist from a numberof unfair labor practices, including the discharge of numerous employees for engag-ing in protected union activities.It is possible that the Company as the result of long experience has developed inthe case of employees Suddeth and Shoemake a highly refined and sophisticatedmethod for terminating employees for union activities without a seeming infractionof Section 8(a)(3).But on the basis of the record made in this proceeding and6 ForemenImbach and Duffy were not calledas witnessesby any ofthe parties. SOUTHWIRE COMPANY409the impressions gained from the witnesses, I find and conclude that the Companyhad just cause for terminating the services of the two men and that they were notdischarged because of their union activities. It should be noted at once, however,that we are not here determining whether Suddeth and Shoemake are guilty of time-card cheating.On the contrary, if that question were before me, I would find theminnocent on the basis of the present record.The issue here, however, is not whetherSuddeth and Shoemake are guilty or innocent of timecard cheating but whether theCompany had, as it contends, "reasonable grounds to believe that Shoemake andSuddeth were involved" in such practices and whether the refusal of the two employ-ees to take a lie detector test on their possible involvement in timecard irregularitiesconstitutes under the circumstances revealed by the record in this case the real rea-son for their discharge, rather than a subterfuge for discharging them for unionactivities.It is at once apparent that employee falsification of timecards for the purpose ofcausing an employer to pay wages for time not worked would be a matter of graveconcern for any employer.Undetected on a small scale it could lead to insidiouseffects on a company's financial health, and on a large scale it could cause bank-ruptcy.As a matter of self-preservation, it is within the right of any employer tojealously guard against timecard cheating, to enforce strict rules with respect to time-cards to prevent falsification, and to take vigorous action to protect its resourceswhenever timecard cheating is suspected.In the instant case the fact that the Company found an unsigned timecard thatexactlymatched the signed timecard of Shoemake for reporting time and quittingwas not questioned by Shoemake or Suddeth.Although it is not unusual for twoormore timecards to show either similaneous punch-in and punch-out times, therecord- is clear that in the Company's experience it is most unusual for it to findtwomatchingcards among the 60 or more employeesusingthe same timeclock,which match each other precisely to the hundredth of an hour on the timeclockwith respect tobothreporting time and quitting time. In view of this experience,the finding of such an unsigned card which exactly matched Shoemake's fullypunched card aroused the Company's suspicions and gave it a reasonable ground forbelieving that Shoemake was involved in timecard irregularities.This suspicion wasreinforced by information it had received from another electrician in Suddeth's andShoemake's crew that he had overheard Suddeth tell Shoemake over the telephone"Look, if you can get by the guard at the gate, don't worry about punching, I'llhave a timecard waiting on you, give you full time."This new information in turnalso gave the Company reasonable grounds for believing that Suddeth was alsoinvolved in timecard irregularities, a suspicion which was enhanced by unfavorableinformation it had uncovered about Suddeth's background as shown above in a rou-tine prior investigation in connection wtih consideration being given Suddeth foradvancement to a supervisoryposition.Notwithstanding the above information, the Company did not arbitrarily then andthere discharge Suddeth and Shoemake, but instead gave them the opportunity "toclear" themselves by taking the lie detector test. It is not here our purpose to dis-cuss the fallibility or infallibility of the polygraph examination or the ethics of sub-jecting employees to tests of such controversial accuracy.Although the results ofsuch tests are not admissible in evidence in judicial proceedings, the test appears tobe widely used in industry and my attention has not been directed to any authorityunder the Act which bars an employer from requiring an employees to take such anexamination or be fired for refusal where such action is not used as a cover for adiscriminatory discharge.The right of an employer to discharge an employee forany reason except protected union activities under the Act is too well established torequire citation.On the issue of the motivation for the discharge, the Respondent not onlyhad reasonable grounds for suspecting Suddeth and Shoemake of complicityin timecard irregularities, but the Company's conduct leading up to and subse-quent to the actual discharges corroborates the conclusion that the two employeeswere discharged solely for failure to cooperate with the Company in what itdeemed a reasonable method for ascertaining the truth or falsity of their sus-picion that Suddeth and Shoemake were involved in timecard cheating.Thereisno evidence that the Company peremptorily ordered the two employees to eithertake the polygraph examination or be fired.On the contrary, the record showsthatVice President Holliday personally pleaded with the men to take the test"to clear" themselves.The sincerity of these pleas as recited by Shoemake inpretrial affidavits came through Shoemake's reluctant testimony thereon at the 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresent proceeding.The record even shows that Holliday especially pleaded withSuddeth because of the friendship between the two men to take the test and"clearhimself, giving him the assurance of his personal word that he would notbe fired if he passed the test.Even after the discharge Holliday gave the twoemployees the chance to" take the test and be retained if the tests were negative.?Shoemake and Suddeth nevertheless declined to take the test.Their refusal totake the lie detector examination was their voluntary decision and inasmuch asthey were discharged for refusal to take the test, the cause for their discharge wassolely within their control.This is not, however, to be interpreted as a criticismof the two employees for their refusal to take the test. Suddeth and Shoemakewere essentially on the horns of a dilemma.Although they asserted innocenceand thereisnolegal proof that they were not innocent, if the tests, conceded bymany to be unreliable, showed them guilty, their employment record could bebesmirched for all time. If they failed to take the test, they could be fired.Theychose, as many honorable and intelligent employees would, the latter.In summary, I find that General Counsel has not sustained the burden of proofto show that Suddeth and Shoemake were discriminately discharged in violationof Section 8(a)(3) and (1) of the Act.E. Issue as to whether Respondent discriminatorily refusedto grant awage increase to ShoemakeThe complaint alleges and the answer denies that Respondent discriminatorily"on or about October 4, 1964, failed and refused to grant a wage increase to itsemployee C. C. Shoemake, "who is the same Shoemake heretofore referred tounder other issues of the case.The Company has a system of periodic merit wage increases.The recordshows that Shoemake received successive periodic merit wage raises throughoutthemore than two-year period he worked for the Company, except for the10-cents-per-hour increase recommended for him by his immediate superior, theaforementioned Foreman Imbach, in July 1964, which if granted would havebecome effective on or about August 21, 1964. This effective date for the meritincreaseShoemake might have received if the Company had approved Imbach'srecommendation therefor was supplied for the record by Respondent'scounsel atthe request of General Counsel and made the subject of a stipulation by GeneralCounsel.The stipulation was entered into by General Counsel with full aware-ness that the stipulation could result in a barring of the charge here under con-sideration under the 6-month limitation provision of Section 10(b) of the Act.This would arise from the fact the charge here under consideration under whichthe complaint was issued was filed on February 24 and served on February 25,1965, whereas the merit raise was due on or about August 21, 1964.General Counsel in his brief concedes that "the merit increases came out a veryshort time prior to the beginning of the 10(b) period in this case" but argues thatI "may conclude from the testimony of Shoemake and Suddeth that the state-ments of [Foreman] Imbach to them concerning Respondent's basis for not givingShoemake a wage increase were made within the 10(b) period."Without decidingwhether these statements, hereinafter described, are legally sufficient in themselvesto sustain the discrimination charge here under consideration, I find that thestatements in question were made by Foreman Imbach to Shoemake and Suddethwithin a day or two of August 21, 1964, and are therefore, like the Company'sfailure as of on or about August 21, 1964, to grant Shoemake a merit wageincrease, also not timely under Section 10(b).The above-mentioned statements by Foreman Imbach to Shoemake and Suddethare as follows.Taking up first the statement by Imbach to Shoemake, Shoemake'stestimony shows that he had been informed by Imbach that Vice President Shermanhad informed Imbach that he was disapproving the recommended August meritraise for Shoemake because Shoemake "was mixed up in the Union." Shoemake'stestimony as to when Imbach had relayed this statement by Sherman to him isconflicting.At one place in his testimony he said Imbiach gave him this informa-tion in October or November 1964 whereas later in his testimony Shoemake saidhe received this information from Imbach within a day or two of August 21.As7The testimony of Holliday, on the one hand, and Suddeth and Shoemake, on the other,show without any conflict that Holliday pleaded with Suddeth and Shoemake to take thelie detector test. SOUTHWIRE COMPANY411it seems logical to believe that Shoemake would have asked about his failure toreceive the merit raise on or close to the day it was due,I accept Shoemake's lasttestimony that he received the information from Imbach as to why Sherman hadsaid he was disapproving his wage increase within a day or two of August 21, 1964.Referring now to the statement made by Foreman Imbach to Suddeth on thesubject of merit raises, the record shows that Imbach informed Suddeth that man-agement had indicated that it had disapproved his (Imbach's) recommended wageincrease for Shoemake because of Shoemake's "connection with the Union" orsuspicion of such a connection.Suddeth also was a little confused in his datesas to when Imbach had relayed this information to him, but a careful reading ofhis testimony leaves no doubt that the information was conveyed to him on orabout August 21 when the merit raises came out or within a day or two thereof,as one would naturally expect, and I so find.Respondent's cross-examination of both Shoemake and Suddeth brought out thestrong possibility that Shoemake was denied a merit wage increase in Augustbecause of his failure to take expected safety precautions against falls when work-ing athazardous heights.However, Respondent did not press this defense bycalling company officials to testify thereon, preferring to rely on the time barof Section 10(b) to the charge here under consideration.Although Shoemake was denied a merit increase in August, the record showsthat he was awarded a merit raise in the following December.In summary,it is found and concluded that the Company's refusal in August1964, to give Shoemake his recommended pay raise is barred as a basis for aBoard order under the provisions of Section 8(a)(3) and(1), by reason of beinguntimely under Section 10(b) of the Act. Similarly,it is found and concludedthat the statements made by Foreman Imbach to Shoemake and Suddeth "con-cerningRespondent'sbasis for not giving Shoemake a wage increase"are alsobarred from relief because untimely under Section 10(b).F. Issue as to whether Respondent discriminatorily discharged Timothy MabryThe remaining issue is whether Respondent discriminatorily discharged anemployee by the name of Timothy Mabry on January 13, 1965, in violation ofSection 8(a)(3) of the Act.The Company's defense is that it terminated Mabrybecause of stealing company property and falsification of his employment application.Mabry, a young Negro in his early twenties, was hired by Respondent as a"clean-up man" on November 7, 1963, and discharged on January 13, 1965.Asa clean-up man, Mabry's job was to pick up scraps and debris with the aid ofa lift truck throughout the plant.Because of the nature of his job, he was notstationed at any particular section of the factory but had the run of the plant,including the employees' locker room and the department where tools were kept.During his tenure with the Company, he acquired the reputation of being 'a goodworker and of being a pleasant and cooperative employee.Mabry did not testify.Counsel for General Counsel stated at the hearing thathe had mailed -a registered letter to Mabry at his home in Carrollton some twoweeks in advance of the hearing,notifying him of the hearing and requestingthat he come in for a prehearing discussion.Government counsel further reportedthatMabry failed to contact him and that he learned at the eve of the hearingthatMabry was out of the State, working in Columbus, Ohio, although his wifeand children continued to reside in Carrollton.Through the testimony of RobertBest, business agentfor the Union, it isestablished thatMabry was a member of the Union and actively functioning on aunion committee just prior to his discharge on January 13, 1965.Mabry during his tenure at Respondent's plant worked under the immediatesupervision of Jerry M. Johnson, leadman in the Company's drawing and strand-ing department.Johnson in turn worked under W. Carl Jones, shift superin-tendent for the entire plant. Jones in turn worked under Joe Bass, general superin-tendent of the entire plant.The shifts at the plant work on a rotation basis;Mabry thus worked under the same supervisors at all times.The undisputed evidence shows that about a month before Mebry was dis-charged on January 13, 1965, General Superintendent Bass received informationfrom an unidentified source thatMebry hadbeen seen soliciting is union cardfrom another employee during working hours contrary to company rules.Therecord further shows that Bass had passed this information along to Shift Super- 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDintendent Jones with instructions to keep"a better eye"on Mabry; and that Jonesin turn had relayed the information to Mabry's immediate superior,Johnson.From these evidentiary facts, I find and conclude that at the time of Mabry'sdischarge on January 13, 1965, and for some weeks prior thereto the CompanysuspectedMabry of being actively engaged in union organizational work at theplant.Two plant incidents in which it was reported Mabry might be involved came tothe attention of Shift Superintendent Jones in the last quarter of 1964. In Novem-ber 1964, Jones received a report that Mabry and another employee had beenseen rummaging through the lockers of other employees.Upon inquiry, Mabrydenied any part in the reported incident and Jones,having no reason to doubtMabry's word,dismissed the matter from his mind.The other incident occurred about a month before Mabry's discharge of Janu-ary 13, 1965Jones on that occasion received a telephone call at his office froma guard at the Company'sguardhouse,JC.Ackers,that he had witnessed thatmorning a tall colored man running through the guardhouseAckers reportedthat the running man had his face covered with a ski mask,wore a black trenchcoat, and that he had dropped a small tool upon entering the door of the guard-house.None of the witnesses at the hearing were able to recall whether therunning man had retrieved the tool or abandoned it.This telephone call to Jonesfrom the guard was received in the presence of Johnson,Mabry's aforementionedimmediate superior.Johnson, from Acker's description of the running man,thought he might havebeen Mabry.Mabrywas known to have been seen wearingsuch a ski mask around his face at the plant,sometimes startling those who sawhim.Jones never inquiredofMabryifhe was the man who had been seenrunning through the guardhouse and never reported the incident to any one elsein the Company.Johnson never found any shortage in tools charged to Mabry.Jones in a pretrial affidavit in evidence herein states-"At no time did I have anyreason to doubt the integrity,honesty andloyalty of Mabry . .Shortly beforeMabry's discharge, the aforementioned Henry G. Lane, assistantpersonnel director,was investigating the theft of a $100 rachet set that hadmysteriously disappeared almost immediately after its purchase.According toLane's testimony,a number of factors led him to putMabryunder suspicion forthe theft.He believedthatMabrywould have a better opportunity than mostemployees for theft of company tools as in his work he had the run of the plant,including the tool department and employees' locker room where employees fre-quently kept their tools upon completion of their shifts.He also recalled theguardhouse incident involving a colored manwith the skimask running throughthe guardhouse as had been casually mentioned to him by the guardhouse attend-ant, the aforementionedJ.C.Ackers,a few days after the event.He furtherrecalled thatMabry hadbeen suspected of being involved in the reported lockerrummaging incident.For these reasons,Lane,as his testimony shows, concludedthatMabry "has been stealing these darn tools."He thereupon called Mabry intohis office, told him that he was suspected"of breaking company rules of a prettyserious nature,"and suspended him pending an investigation,but gaveMabry noindication of what misbehavior he was suspectedof.Lanedecided on an investi-gation by a polygraph examinationof Mabry.Within a fewdays Mabryand other employees also suspected of stealing com-pany property were subjected to polygraph examinations by an outside operatorunder contract with the Company at which all company officials were excluded.Although the polygraph operator did not testify herein,Lane's testimony showsthat the polygraph operator reported to him that the lie detector test had clearedMabry and theother suspected employees of stealing company property,but thatMabryina subsequent conversation with the operator had confessed to theoperator that he had on occasion stolen such small items from the Company asa roll of tape and some knives and pliers.The operator also reported to LanethatMabryhad told him that prior to comingto work forSouthwirehe (Mabry)had been arrested for such offenses as gambling and wreckless driving and hadonce been fined $140 for an unidentified offense.After thinking about the matter over night, Lane's testimony shows that hedecided to discharge Mabry, notwithstandingMabry's goodworking record in thepast year and half and his good natured cooperation in taking the lie detector test,because of his belief that "stealing is stealing"even though Mabry "stole littlethings." SOUTHWIRE COMPANY413At his termination the next morning Lane told Mabry that be was being fired forstealing from the Company and for falsifying his employment application, but thatin the interest of not harming his future employment possibilities, the report of histermination to State authorities would only show that he was terminated for falsify-ing his employment application.Mabry's preemployment application to the Respondent contains a question askingif the- applicant had ever been "convicted of violating any law" to which Mabryhad replied "None."The application did not ask whether the applicant had everbeen arrested.Mabry's admission to the polygraph operator of arrests as distin-guished from convictions would not reflect any falsification of the application, butMabry's admission of having been fined $140 for an unidentified offense (unidenti-fied as far this record is concerned)does indicate a conviction and Mabry's answerof the word "None" to the question of whether he had ever been convicted of anyviolation of law was in this respect a falsification of his employment application.The Companysuffers an annual lossof about $50,000 by theft of tools andsupplies.The record shows that the Company has from time to time discharged employeesfor falsification of employment applications.As heretofore noted, Mabry did not testify, presumably because he was workingout of State, and accordingly we do not have the benefit of his testimony on theissue of whether he had been discriminatorily discharged.Discussion and ConclusionThe central issue with reference to M'abry's discharge, as in the case of Suddethand Shoemake, is the Company's real motivation for firing an employee it regardedas a good worker and apleasant and cooperative employee.The Company's stated reasons for Mabry's discharge, as noted above, was hisadmission,after' being cleared by a lie detector test, that he had pilfered a fewsmall hand tools, and the falsification of his preemployment application by his fail-ure to disclose therein a conviction for an unidentified violation of law for whichhe had been fined.The predischarge background shows, however, that the Assistant PersonnelDirector was seeking to terminateMabry,even before he made his confessions tothe polygraph operator,on thin suspicions of theft in the locker room and guard-house incidents which Mabry'sown Shift Superintendent Jones, by reason of hismore immediate contact with and responsibility for Mabry, believed groundless, as"at no time," in the more than the year that Mabry worked under him did he haveany reason to doubt the integrity, honesty and loyalty of Mabry."In the light of'this predischarge background, the termination of Mabry for thestated reasons of his petty pilfering and what appears as a harmless falsification ofhis preemployment application(offenses which most employers would only repri7mand in,these times of labor shortages)is suspect,as pretext for the firing of Mabryfor suspectedunion' activity.The difficulty, however, 'with finding 'such-a' discriminatory motivation is that theevidence is too scant and circumstantial to. support a, conclusion that Mabry's dis-charge- was in any part due to his union activities.There'are dnly two evidentiary facts which could be urged to support the con-clusion that Mabry was discharged for union activity.The first is that the Companyhad information which 'led it 'to believe that Mabry was active in behalf of theUnion in that it had an'unconfirmed report that he had been observed soliciting aunion card, from another employee during working hours.This caused the generalsuperintendent of the plant to alert the shift superintendent and Mabry's leadman tokeep "a better eye" on Mabry. But this fact in and of itself does not support aninference thatMabry was fired because of suspected union activity.As shownabove, the Company for many 'years has had a rule prohibiting the solicitation ofunion membership on company time which is well known to its employees andstrictly enforced by the Company.This rule is not challenged here, nor was it inprior Board proceedings involving the Southwire Company.Mabry was observedin what appeared to be an infraction of the Company's no-solicitation rule.Underthese circumstances, the Company had the right to take measures to assure itselfagainst the infraction of the rule by instructing Mabry's supervisors to keep an "eye"on him. This is all the Respondent appears to have done in the case of Mabry,and no inference can properly be drawn from the mere instruction to keep an eyeon Mabry that the Company intended to fire him for union activityunlesssuchinferences is supported by other facts or circumstances of record herein. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe only other circumstance in the case which might support an inference thatMabry was discharged for union activity is the Company's long and well knownantiunion position.But it is at one evident that the mere fact that an employeropposes the unionization of his employees would not,,in and of itself support aconclusion that a discharge by such an employer was discriminatory.Theremustnecessarily be additional evidence which however indirect shows that theemployer's discharge of an employee was motivated by the desire to be rid of theemployee because of his union sympathies or activities.There is no such evidencein the instant case.Since neither the fact of the Company's instructions toCompany's no solicitation rule during working hours, nor the fact of Company'santiunion -position, in and of themselves support a conclusion that Mabry wasdischarged for union activities, these two facts in combination cannot supportsuch a conclusion, where as here the employee did not appear to deny the theftshe was said to have confessed or otherwise explain the circumstances surround-ing hisdischarge.In the absence of testimony by Mabry who had, he appeared and testifiedmight have thrown an entirely different light on the record, I must conclude onthe present record that Mabry was discharged solely because of admitted pilfer-ing andmisstatement on his preemployment application.While Respondent'sjudgment in discharging an employee for,such minor pilfering and inconsequentialapplication falsification seems questionable, the right of an employer to dismissan employee for any reason except protected union activity is, as heretoforenoted, absolute.At the hearing Respondent moved for the dismissal of the portion of the com-plaint charging the Respondent with the discriminatory discharge of Mabry' onthe ground of failure of proof.The motion, taken under advisement, is herebygranted.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, found to be violative of the Act as set forth insection III, above, occurring in connection with the operations of Respondentdescribed in section I, above, have a close, intimate, and substantial relation totrade, traffic, and ,commerce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYIthaving been found that the Respondent engaged in unfair labor practicesin violation of Section 8(a)(1), it will be recommended that Respondent ceaseand desist therefrom and take certain affirmative action designed to effectuatethe policiesof the Act.Itwillbe recommended that Respondent forthwith cease and desist fromexhibiting to employees or prospective employees the picture film entitled "AndWomen Must Weep!"Itwill also be recommended that Respondent cease and desist from threaten-ing its employees, directly or indirectly, with discharge if they joina union orengage in union activities.Itwill also be recommended,in view of the nature of the unfair labor prac-tices the Respondent has engaged in, that it cease and desist from infringing inany manner upon the rights guaranteed employees in Section7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.TheRespondent,SouthwireCompany, is an employer engaged in com-merce or in an industry affecting commerce,within the meaning of Section 2(6)and (7) of the Act.2.The International Union of Electrical Radio and Machine Workers, AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act.3.By interfering with,restraining,and coercing its employees in the exerciseof rights guaranteed, them by Section 7 of the Act, to the extent found above,the Respondent has engaged in and is engagingin unfairlabor practices withinthemeaning of Section 8(a)(1) of the Act. TRW SEMICONDUCTORS, INC.4154.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.5.Respondent has not discriminated with respectto thehire and tenure ofemployment,and terms and conditions of employment,ofC.C.Shoemake,Paden Suddeth,and Timothy Mabry, withinthemeaning of Section 8(a)(3)and (1)of the Act.[Recommended Order omitted from publication.]TRW Semiconductors,Inc., a Subsidiary of TRW,Inc.andInter-national Association of Machinists and Aerospace Workers,AFL-CIO.Case 31-CA-27 (formerly 21-CA-6f25). June 15,1966DECISION AND ORDEROn January 24, 1966, Trial Examiner Maurice M. Miller issuedhis Decision in the above-entitled proceeding, finding that Respond-ent had engaged in and was engaging in certain unfair labor prac-tices, and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner's Decision.The Trial Examiner further found that the Respond-ent had not engaged in certain other unfair labor practices alleged inthe complaint.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with thiscase toa three-memberpanel[Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearingand finds that no prejudicialerror wascommitted.The rulings are hereby affirmed.The Boardhas consideredthe TrialExaminer'sDecision and the entirerecordin this case,includingRespondent's exceptions and brief,and herebyadoptsthe findings,conclusions,and recommendationsof theTrial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]'The Respondent has requested oral argument.This request is hereby denied becausethe record,the exceptions,and the brief adequately present the issues and the positionsof the parties.DECISION OF THE TRIAL EXAMINERSTATEMENTOF THE CASEUpon a charge and amended charge filed October 9,1964, and November 18,1964, respectively,and duly served thereafter,theGeneralCounsel of theNationalLaborRelations Board caused aComplaintand Notice of Hearing tobe issued and servedupon TRW Semiconductors, Inc., a subsidiary of TRW,Inc.,which will be designated as Respondent in this Decision.The complaintwas issuedJune 7, 1965;therein,Respondent was chargedwith unfair labor159 NLRB No. 43.